Citation Nr: 1814963	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to a compensable evaluation of epididymitis and a bruised left testicle. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015. A transcript of the hearing is associated with the claims files.

The Board notes that during the course of the appeal the RO granted service connection for a bilateral hearing loss disability in a February 2017 rating decision, effective October 24, 2003. Previously, entitlement to service connection for a bilateral hearing loss disability was before the Board in February 2016. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A low back disorder was not manifest during service or within one year of separation, and is not attributable to service. 

2. Epididymitis and bruised left testicle was manifested by complaints of pain, swelling and tenderness.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for a compensable evaluation of epididymitis and a bruised left testicle have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.115b, Diagnostic Code 7599-7523 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the hearing, the VLJ clarified the issues, explained increased rating and service connection claims and held the file open for 60 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that a portion of the Veteran's service treatment records (STRs) are missing. When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Here multiple attempts have been made to obtain the missing STRs from the Veteran's Reserve service from 1965, and the Veteran has been notified of these attempts and the unavailability of these records.  Specifically, correspondence was most recently sent to the Veteran in January 2017 notifying him that service treatment records from his Reserve service could not be located and are unavailable for review. See January 26, 2017 VA correspondence. As such, the Board concludes that all procedures to obtain any missing STRs were correctly followed, and further attempts to obtain such records would be futile. See 38 C.F.R. § 3.159(c) (2), (3). 

The Board acknowledges that a VA examination or medical opinion has not been obtained as to the claim for service connection for a low back disorder. However, the Board finds that no VA examination is required because there is no credible evidence tending to indicate that the Veteran's current low back disorder is related to an event, injury, or disease in service so as to trigger the duty to provide a VA examination. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, no VA examination or opinion is required.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was most recently before the Board in February 2016. The case was remanded to obtain any outstanding records and provide the Veteran with a VA examination as to the current severity of his service-connected epididymitis and bruised left testicle. In July 2016 correspondence the Veteran was directed to identify and authorize for release any outstanding treatment records via VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs. See July 8, 2016 VA correspondence. The Veteran has not completed the required authorization and release of records or identified any outstanding treatment records. Correspondence in January 2017 noted that a request for the Veteran's Reserves records was negative and the records could not be located and therefore were unavailable for review. See January 26, 2017 VA correspondence. Additionally, the Veteran was afforded a VA examination in July 2016 addressing his service-connected epididymitis. As such the Board finds there has been substantial compliance with the prior remand.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Herein, chronic diseases encompasses arthritis. Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000).

The Board notes that the Veteran is not asserting that his claimed low back disorder resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A. Low back disorder

The Veteran contends that service connection is warranted for a low back disorder, which he reports developed in-service and has continued since.

The Veteran's available service treatment records (STRs) have been associated with the claims file. In May 1964 the Veteran was seen for an injured testicle. He reported injuring his testicle the day before and noticed increased swelling when he is on his feet. Examination noted some swelling and tenderness in the lower pole of the left testis. Best rest for 2 days was recommended with the use of cold packs. See May 2, 1964 STR. In a follow-up appointment several days later the Veteran reported increased soreness and pain in his testicle, resulting in him being unable to walk. He was referred to the urology clinic. See May 4, 1964 STR. The Veteran was admitted to the urology clinic on May 4, 1964 for a contusion of the left testis and epididymis. See May 4, 1964 STR. Treatment records noted the Veteran missed a step while going downstairs on April 29, 1964, and developed an ache in his left scrotum with swelling, with increased pain on standing. See May 4, 1964 STR. Examination noted both of the Veteran's testes and epididymis was normal, with tenderness at the body and head of the left epididymis with no swelling. A final diagnosis of a contusion to the left testis and epididymis was noted.  A May 1964 Medical Condition Physical Profile Record noted that the Veteran had a contusion to the left testis and was medically qualified for duty within profile limitations noting no prolonged standing or walking and heavy lifting until May 31, 1964. See May 11, 1964 Medical Condition- Physical Profile Record. 

At separation on the report of medical examination in December 1964, the clinical examination of the spine and musculoskeletal system was normal. See December 22, 1964 report of medical examination. At separation on the report of medical history the Veteran denied arthritis, bone joint and other deformities and reported he was in very good health. See December 22, 1964 report of medical history.

The Veteran contends that his low back disorder began after injury in-service moving furniture and has continued since separation from service. The Veteran has reported ongoing low back pain which has worsened in recent years. In October 2015 the Veteran testified that in-service while on bed detail he was moving a bed up to the attic and a bed fell and hit him on his left testicle, and he noticed experiencing back soreness for several minutes. The Veteran reported that he was seen in-service for treatment and given medication and light duty for several weeks after this injury. The Veteran reported directly after service he was seen by VA relating to his back. The Veteran has reported ongoing low back pain which is worse with lifting. 

VA and private treatment records have been associated with the claims file. December 1998 treatment records note the Veteran was seen for left lower extremity sciatica. See December 23, 1998 private treatment record. March 2005 private imaging records note a bulge and facet hypertrophy causing spinal canal and lateral stenosis at L4-5 with marked crowding and possible mass effect on the lateral recess nerve roots. See March 22, 2005 private treatment record. August 2011 treatment records note lumbago without neurogenic spinal stenosis, and pain radiating down his legs. See December 14, 2011 VA treatment record. February 2012 VA treatment records note increased radiculopathy and a worsening of the Veteran's symptoms in the past year and imaging noted significant spinal stenosis at the L4-L5 and to a lesser extent at L5-S1 with right sided anterior thecal sac effacement secondary to focal extrusion and right sided neural foraminal stenosis as well secondary to a focal protrusion at the L5-S1 level. See February 27, 2012 VA treatment record. In November 2012 the Veteran was seen for ongoing chronic back pain that has been stable. See November 14, 2012 VA treatment record.

The issue is whether the Veteran's current low back disability is related to an in-service injury. The Board finds there is no competent and credible evidence to suggest that the Veteran's current low back disability is otherwise related to service.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board notes that the Veteran has not been afforded a VA examination as to his low back disorder, and the Board finds that no examination or opinion is necessary for this claim. While there is competent evidence of a current disability, the Board finds that there is no evidence establishing that an event, injury or disease occurred in-service, or manifested during the applicable presumptive period as to the Veteran's low back disorder. Additionally, there is not an indication that the Veteran's current low back disorder or symptoms may be associated with his service. Specifically, there is no evidence of a competently diagnosed in-service back injury, credible evidence of ongoing continuity of symptoms, or competent and credible evidence of a link between the Veteran's current low back disability and service. The Board finds there is sufficient medical evidence to make a decision on the claim. As such, pursuant to McLendon, a VA examination and opinion is not warranted. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a low back disability is warranted. The Board notes the Veteran's reports regarding his in-service injury and symptoms of low back pain since service and the ongoing manifestations which he is component to report. While the Veteran is competent  to testify to in-service events, observations and ongoing symptoms the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he has not stated that a competent medical professional has made such attribution. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, the Board finds that the Veteran's statements regarding his ongoing symptoms of a low back disorder in-service and since are not credible and are conflicting with his own reports and the contemporaneous service records. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511-12   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board notes that the medical evidence is more probative and more credible than the lay opinions of record. The Board finds there is no competent and credible evidence of an in-service low back injury or that the Veteran's current low back disorder is otherwise related to service. None of the VA and private treatment records associated with the claims file suggests any potential relationship between the Veteran's current low back disorder and service. The Veteran contends that he injured his back in the April 1964 incident moving furniture. Service treatment records note the Veteran was seen in April 1964 after the incident of a bed falling on him, but these records reflect the Veteran reported pain and swelling of his left testis not back pain. After the April 1964 incident the Veteran was seen on numerous occasions over the following two weeks for follow-up related to his injured left testis. A final diagnosis of a contusion of the left testis and epididymis was made; the Veteran noted no additional complaints and was released from medical care. Service treatment records do not indicate the Veteran complained of or was treated for back pain at any point after the April 1964 incident. Further, at separation in December 1964, on the report of medical examination the clinical examination of the spine and musculoskeletal system was normal. On the report of medical history at separation the Veteran denied arthritis, bone, joint and other deformities and reported he was in very good health. These normal findings are inconsistent with ongoing manifestations of pathology. As noted above, the Veteran's Reserves treatment records were unable to be obtained, however the Veteran has not alleged that he was treated for symptoms of his low back during Reserves service. Rather the Veteran has reported going to VA to obtain information on filling a claim. Further, post service complaints of ongoing back problems began in 1998, which is over 30 years after service. 

The Board finds the Veteran's statements to be not credible. While the Veteran was involved in an April 1964 incident moving furniture, his claims that this resulted in back pain and his current low back disorder, and he was treated for such in-service, is inconsistent with the contemporaneous treatment records, the normal separation examination and his denial of a history or pertinent pathology. Based on the internally inconsistent nature of his statements as well as their inconsistency with the other evidence of record, the Board finds the Veteran's statements concerning an in-service back injury to be not credible. As such, the Board finds the Veteran's statements are outweighed by the treatment records, as these are entitled to significant weight and weigh against the claim. The Board finds there is no competent and credible evidence of an in-service back injury or that the Veteran's current low back disorder is related to service. As such service connection is not warranted. 

Additionally the Board has considered whether service connection is warranted as a chronic or presumptive disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis of the spine was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  In fact, he did not have characteristic manifestations sufficient to identify a lumbar disease.  In the Veteran's STRs in May 1964 he was seen for pain and swelling in his left scrotum after an incident falling down stairs while moving furniture.  The Veteran was diagnosed with a contusion to the left testis and epididymis was noted. However, STRs are absent an indication of a low back injury in-service. At separation in December 1964, the clinical examination of the spine and musculoskeletal system was normal and on the report of medical history the Veteran denied arthritis, bone, joint and other deformities and reported he was in good health. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements regarding his ongoing symptoms are not credible and are conflicting and inconsistent with his own reports and the contemporaneous service records. As such the Board finds the Veteran's disability of the spine did not manifest during service or within the one year period after service. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

As such, the Board finds that service connection for a low back disorder is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

IV. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and the applicability of staged ratings will be considered herein, as discussed in greater detail below. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Increased rating for epididymitis and bruised left testicle

The Veteran contends he is entitled to an increased rating for his service-connected epididymitis and bruised left testicle. The Veteran's epididymitis and bruised left testicle is rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. § 4.20. When a disability is not specifically listed, the Diagnostic Code will be built up, meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99." 38 C.F.R. § 4.27. For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule. See 38 C.F.R. §§ 4.20, 4.27. 

Hyphenated diagnostic codes, meanwhile, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). The Veteran is currently service-connected for epididymitis and a bruised left testicle rated as noncompensable under Diagnostic Code 7599-7523. Diagnostic Code 7523 provides for a 0 percent rating for atrophy of one testicle and a 20 percent rating is warranted for atrophy of both testes.

The evaluation under Diagnostic Code 7599-7523 contemplates atrophy of one or both testis. In order to warrant a compensable evaluation there must he atrophy of both testis, or consideration and rating under available additional diagnostic codes indicating symptoms affect the kidneys, ureter, bladder, urethra, penis, epididymis, prostate, neoplasms or renal disorders. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that a compensable rating is warranted for the Veteran's epididymitis and left testicle pain during the appeal. At different times during this appeal the Veteran has stated that his epididymitis is manifested by ongoing pain and discomfort and increased frequency of daytime and night time urination at times and erectile dysfunction. In October 2015 the Veteran testified to ongoing pain related to his left testicle and increased frequency of urination every hour and a half to two hours during waking hours. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his disability during the appeal.

The Veteran was afforded a VA examination in February 2012. The examiner noted epididymitis and bruised left testicle diagnosed in 1964. See February 2012 VA examination.  The Veteran reported while carrying furniture in-service a bunk bed fell down the steps and hit him in the testicle. The Veteran reported swelling, tenderness and episodic pain since service. No chronic epididymitis, epididymo-orchitis or prostatitis was noted.  Diffuse tenderness in the left testicle was noted on examination, with an abnormal epididymis. The examiner noted the Veteran has not had an orchiectomy, and did not have a voiding dysfunction. No history of recurrent symptomatic urinary tract or kidney infections were noted. The examiner noted erectile dysfunction, with the etiology being status post prostatectomy.  The examiner noted the Veteran injured his testicle in-service in March 1964 and has reported ongoing long term tenderness, which is at least as likely as not a chronic condition related to his in-service testicular bruise and epididymitis diagnosed and treated in May 1964. No benign or malignant neoplasms related to his epididymitis and bruised left testicle was noted. 

Then, as a result of the February 2016 Board remand the Veteran was afforded a VA examination in July 2016. The examiner noted a left testicle injury which resolved with no residuals. See July 2016 VA examination. The Veteran reported throbbing pain in his left testicle ongoing for many years which recently resolved in the past few months. The Veteran reported ongoing tenderness. The examiner noted the Veteran had surgery to remove his prostate in 2000, and reports ongoing erectile dysfunction since 2006. Examination noted no recent history of epididymitis or renal dysfunction. The Veteran had not had an orchiectomy, and denied exhibiting symptoms of a voiding dysfunction. The Veteran has erectile dysfunction which is attributed to his hypertension and status post-prostatectomy. The examiner found that it is less likely than not that the Veteran's erectile dysfunction is attributed to his service connected left testicle injury. Additionally, the examiner found that the residuals of the Veteran's prostate cancer and residual effects of such have no relationship to his service-connected testicular injury. Rather, these are unrelated conditions. The Veteran's only reported symptoms related to residuals of his prostate cancer is increased erectile dysfunction, which is not related to his service-connected left testicle injury. Examination of the epididymis was abnormal, with tenderness on palpation, with no masses. Examination noted no tenderness of the testicle or spermatic cord. The Veteran's left testicle injury does not impact his ability to work. The examiner noted no history of testicular hypofunction and a normal testosterone level in May 2016. An ultrasound showed no changes in the left testicle or epididymis was found. The examiner noted no history of chronic epididymitis, epididymo-orchitis or prostatitis. Examination of the penis and testes was normal, and no benign or malignant neoplasms or metastases related to his left testicle injury were noted.

The examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's left testicle injury during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. Treatment records in December 2008 note right testicular pain, and denied urinary symptoms, dysuria and hematuria. See December 9, 2008 VA treatment record.

Based on the lay and medical evidence of record the Board finds that the Veteran's epididymitis and left testicular pain does not more nearly approximate the level of severity contemplated by a compensable rating, as at no point during the period on appeal has the evidence shown that a compensable rating is warranted. The Board notes the Veteran's contentions regarding his ongoing pain and tenderness and at times reports of increased urinary frequency, and erectile dysfunction. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The current evaluation contemplates the Veteran's reported symptomology. The VA examinations in February 2012 and July 2016 noted that the Veteran has not had an orchiectomy, and did not have a voiding dysfunction. While the Veteran testified to increased urination symptoms in October 2015, the VA examiner in July 2016 found no voiding dysfunction, renal dysfunction or symptoms of such. Additionally the Veteran's erectile dysfunction is attributable to his hypertension and status post-prostatectomy and is less likely than not attributed to his service connected left testicle injury. As such based on the evidence of record a compensable rating is not warranted.

A 20 percent rating is warranted for atrophy of both testes. However, the evidence of record does not indicate a 20 percent rating is warranted. As there is no evidence of atrophy of both testes. As such an increased 20 percent rating is not warranted.
The Board has considered whether a higher rating is available under any additional diagnostic codes. However, there is no evidence of record indicating the Veteran's symptoms affect his kidneys (Diagnostic Code 7500-7510, 7531), ureter (7511), bladder (7512-7517), urethra (7518-7519), penis (7520-7522), epididymis (7525), prostate (7527), neoplasms (7528-7529), or renal disorders (7530, 7532). As to epididymis the Board notes that while examination of the epididymis was abnormal, with tenderness on palpation, there was no indication of epididymo-orchitis, or urinary tract infections.  

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for the Veteran's service-connected epididymitis and left testicular pain. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to a compensable evaluation for epididymitis with left testicular pain is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


